INZER, Justice:
Appellant Edward White and Quinnis Cameron were indicted by the Grand Jury of Adams County for the crime of robbery. A severance was granted and appellant was tried and convicted. He was sentenced to serve a term of twelve years in the State Penitentiary. From this conviction and sentence he appeals. We affirm.
On the night of July 14, 1973, Charles Mazique, a 77 year old resident of Natchez, was robbed while walking home along Pine Street in Natchez. Two men grabbed him from behind, threw him to the ground and took his wallet containing money and personal papers. In the course of the struggle, Mazique was able to get his knife from his pocket, open it and as his assailants were leaving he used the knife to cut the pants’ leg on one of them. The police were called and Mazique gave them a detailed description of the two men and told them that he had put his mark on one of them by cutting his pants’ leg. Mr. Ma-zique accompanied the police in making a search for the two men. After looking in several places Mr. Mazique went in Big Daddy’s Place where he spotted appellant. He immediately notified the police who arrested the appellant. The appellant fitted *287the description Mazique had given the police and had a cut place on his trouser’s leg.
On appeal appellant’s assignment of error is as follows:
1. There was insufficient evidence to sustain the verdict and judgment.
2. The court erred in overruling the appellant’s motion for a mistrial, as shown in appellant’s bill of exceptions, wherein the district attorney made mention to the jury on voir dire examination that the defendant was not from Adams County, which the appellant submits was highly prejudicial and detrimental to his chances of receiving a fair trial.
We find no merit in appellant’s contention that the evidence on behalf of the state was insufficient to sustain the verdict of the jury. The robbery victim positively identified the appellant as one of the men who robbed him. His testimony is corroborated by the police officers making the arrest as to the description and as to the cut place on the pants’ leg of appellant. Appellant did not testify or offer any witnesses in his defense. The jury was the judge of the weight and worth of the testimony and we certainly cannot say that there was not ample evidence to sustain the conviction. Saucier v. State, 259 So.2d 484 (Miss.1972).
Appellant contends that he was denied a fair trial because the district attorney injected regional bias into the trial by bringing out on voir dire examination of the jurors and from the testimony of Mr. Mazique that appellant was not a resident of Adams County. We find no merit in this contention. There is nothing in the record to indicate that the jurors of Adams County have any bias or prejudice against people who do not reside in that county, or that a person who does not reside in that county cannot get a fair trial. If any such facts existed, appellant should have asked for a change of venue and offered evidence to support his charge.
There is nothing in this record to indicate that appellant did not receive a fair trial and the evidence is ample to support his conviction. In the absence of reversible error, his conviction must be and is affirmed.
Affirmed.
RODGERS, P. J., and PATTERSON, SUGG and WALKER, JJ., concur.